Citation Nr: 0315347	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-01 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to 
December 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran's chronic recurrent right ankle sprain is 
causally linked to an-in-service injury.

2.  The veteran's cervical spine disorder, diagnosed as 
discogenic pain, began during service.


CONCLUSIONS OF LAW

1.  A chronic sprain of the right ankle was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West  
2002); 38 C.F.R. § 3.303 (2002).

2.  Cervical spine discogenic pain was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board grants the benefit sought on 
appeal in full.  Under these circumstances, there is no 
prejudice to the veteran in adjudicating the claim without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Right Ankle Injury

In a recruitment pre-screening form signed in April 1985, the 
veteran indicated that she had broken her ankle in 1981.  At 
a May 1985 pre-enlistment examination, clinical examination 
of the feet and lower extremities was normal.  Service 
medical records further show that in November 1987, the 
veteran injured her right ankle playing football.  On 
examination, it was stable but with swelling and tenderness.  
Initial treatment included rest, ice compression, and 
elevation.  The diagnosis was sprain.  An X-ray was negative 
for fracture, but appears to indicate that the veteran 
experienced a soft tissue injury to the ankle.  Upon further 
treatment, the veteran was issued a single leg walking cast 
for three weeks.  On removal, the ankle was found to be 
healing well.  The condition was said to be slowly resolving 
through the last note of January 1988.  In January 1990, the 
veteran reported twisting her ankle, with pain in the outer 
aspect of the ankle.  X-rays were negative for acute 
fracture.  She twisted her ankle again four days later, with 
mid-lateral ankle pain.  An ankle cast was provided.  At 
routine examination in March 1993, a prior history of an 
ankle fracture before service was noted.  Examination 
revealed no current deformity, weakness or limitation of 
motion.  Subsequent service medical records were silent or 
negative for treatment, complaints or disability of the 
ankle.

At a January 1998 VA general medical examination, the 
examiner noted a history of fracture of right ankle with 
chronic right ankle pain.  The history of in-service ankle 
injuries was not acknowledged.  The diagnosis was chronic 
right ankle pain.  

At a January 1998 VA orthopedic examination, the diagnosis 
was "[h]istory of right ankle fracture with excellent range 
of motion and now [sic] objective disabilities.  Physical 
findings upon examination of the ankle were negative for 
disability.

A January 1998 VA X-ray of the ankle revealed no acute 
fracture or dislocation.  There was X-ray evidence of minimal 
old trauma to the ankle.

At a November 2001 VA examination, the veteran reported that 
she had suffered no ill effects from the time of her fracture 
of the ankle in the 6th grade until her entry into service.  
She recalled two sprains in service, the first playing 
football.  She now described ongoing daily pain.  She was 
wearing high-topped shoes for support.  The examiner found no 
evidence of dislocation or recurrent subluxation.  There were 
no symptoms thought to be indicative of arthritis.  X-rays 
showed a probably old, ununited distal fibular avulsion, and 
were otherwise negative.  The final diagnosis was fracture 
right ankle ununited.  

A May 2003 VA examination report reflects a thorough review 
of the claims file and an understanding of the issue on 
appeal.  After review of history and physical examination of 
the veteran, the diagnosis was recurrent right ankle sprain; 
and status post fracture, right ankle.  The examiner opined 
that the current right ankle disorder was not due to the 
fracture that the veteran had before she was in the service.  
He opined that the ankle disability was likely due to the in-
service ankle injury she sustained in 1987.  He did not think 
that her current right ankle disability or symptoms were 
related to service-connected fibromyalgia.

The Board accepts the May 2003 VA examiner's opinion as the 
most probative evidence of record, as it reflects a thorough 
review of the claims file, examination of the veteran, and an 
orientation toward resolving the precise issue on appeal.  
Previous VA examiners did not demonstrate as thorough an 
understanding of the veteran's history, or did not provide an 
examination and opinion squarely tailored to the question of 
whether the veteran had a current disability related to 
service; therefore, their findings are of lesser probative 
value.  As the May 2003 VA examiner's opinion is the most 
probative of record, the Board finds that the preponderance 
of the evidence shows that the veteran has a disability 
characterized by recurrent ankle sprain, attributable to the 
November 1997 in-service ankle injury.  Accordingly, the 
Board finds that service connection for a right ankle 
disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West  2002); 38 C.F.R. § 3.303 (2002).  

Cervical Spine Disability

During service, in January 1996 forms completed in the 
context of treatment at a pain clinic, the veteran indicated 
by graphical illustration that she had pain from the neck 
down into the back along the cervical and thoracic spine.  
She indicated that she thought this pain was due a lack of 
exercise resulting from an ongoing disability (now service-
connected) in the area of the coccyx.

A service medical record which appears to be dated July 1997 
includes complaints of headaches and neck pains, and a 
finding on physical examination of an increase in 
suboccipital and bilateral trapezial muscle spasms.  The 
diagnosis was muscle tension headaches.  

An October 1997 service medical record indicates that the 
veteran had chronic neck and back pain now with symptoms of 
losing consciousness and head pain.  The provisional 
diagnosis was rule out vascular source of neurological 
symptoms.  Another October 1997 record of treatment, prepared 
in the context of emergency care, shows that the veteran was 
seen for neck pain, with a diagnosis of neck and back pain 
versus fibromyalgia.  

An October 1997 MRI of the cervical spine revealed hypoplaisa 
of the posterior elements of the bony cervical spine at C5-6 
and a small disc protrusion.  The spinal cord was normal.  

A further impression after the MRIs of the head and neck and 
after EMG testing included chronic head, back and neck pain, 
and dysmorphic R cerebellum with hypoplasia of posterior C-
spine elements of C5-6 of uncertain relationship to head and 
neck complaints.  The impression included a finding that 
these deformities existed prior to military service.

A November 1997 service medical record indicates that the 
veteran had an abnormal MRI and that she had had long history 
of back pain, now with neck pains and stiffness with spasm 
and burning.  On examination, she had spasms on the right, 
improved the next day.  The assessment was muscle spasms of 
the neck.

A January 1998 VA X-ray of the cervical spine revealed slight 
straightening of cervical lordosis, and it was observed that 
such might represent spasm or strain. 

A January 1998 VA examination elicited no findings of 
disability of the cervical spine.

A July 2000 VA MRI of the cervical spine was negative for 
spinal canal stenosis, neuroforaminal stenosis or nerve root 
compression or spinal cord compression.  There was a 
possibility of a deformity or hyperplasia of the C6 facet.  
There was no evidence for segmentation defects of the 
cervical vertebral bodies.  

At a November 2001 VA examination, X-rays of the cervical 
spine were normal.  On physical examination, the veteran 
developed pain on motion at 20 degrees of flexion.  There was 
pain at 45 degrees of lateral bending.  There was pain on 
rotation of the neck at 40 degrees.  There were multiple 
tender points noted over the back, in the area of the 
trapezius muscle.  The diagnoses included fibromyalgia and 
cervical spine pain.

At a VA examination May 2003, the examiner noted that in 1996 
the veteran started developing neck pain.  There was no 
associated trauma or injury that she could recall.  In 1997, 
she underwent an MRI which showed that the cervical spine was 
remarkable for hypoplasia.  Also, the posterior elements of 
the bony cervical spine at C5-6 had a small disc protrusion.  
The spinal cord was normal.  Further studies of the spine 
resulted in an impression of chronic head, back and neck pain 
and dysmorphic right cerebellum with hypoplasia.  The 
posterior C-spine elements of C5-C6 were found to be of 
uncertain relationship to the veteran's head and neck 
complaints.  Two months after this evaluation, the veteran 
was discharged from service.  By history, since that time, 
she had experienced chronic pain in the mid neck of 
approximately a level of 4 on a scale of 1 to 10 (4/10).  It 
was rather constant and radiated to either side.  Perhaps two 
times per month, she had an episode of numbness in either the 
right or left arm which lasted for several hours.  In between 
times she had no difficulty using her arms or hands.  There 
was no history of dropping objects, loss of sensation or 
muscular weakness.  The pain was rather constant at 4/10.  
There were no definite precipitating or alleviating factors.  

On physical examination at the May 2003 VA examination, her 
posture appeared normal.  There was tenderness mainly in the 
spinal processes, less so over the paraspinal muscles.  The 
examiner's assessment was that the veteran's current neck pan 
was probably discogenic.  He opined that the cervical spine 
disorder began during service and could be related to her 
symptoms that began before she left service, although there 
was no specific injury.  He further opined that the cervical 
spine disability was not due to the veteran's service-
connected fibromyalgia.
 
The Board can find no reason to take exception with the 
findings of the May 2003 VA examiner, and there is no 
evidence to the contrary.  The findings are based on a 
competent and conscientious review of the claims file, 
history as provided by the veteran, and current subjective 
and objective physical examination findings.  The examiner 
found that although there was no specific cervical spine 
injury during service, the veteran's cervical spine disorder 
was probably discogenic pain that began during service and 
was related to her symptoms that began before she left 
service.  The Board acknowledges that certain deformities of 
the cervical spine were found during service to have existed 
prior to service.  However, the veteran's neck complaints and 
symptoms began several years into her period of service, in 
1996 and 1997, and have now been attributed by a VA examiner 
to discogenic pain that began during service.  Accordingly, 
the Board finds that service connection for the veteran's 
cervical spine discogenic pain is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West  2002); 38 C.F.R. § 3.303 (2002).




ORDER

Service connection for residuals of a right ankle sprain is 
granted.

Service connection for cervical spine discogenic pain is 
granted.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

